Case 5:20-cv-10829-JEL-APP ECF No. 530-6, PageID.13620 Filed 02/11/21 Page 1 of 4




                   Exhibit 5
2/9/2021   Case 5:20-cv-10829-JEL-APP Bahamian
                                       ECF No. man530-6,   PageID.13621
                                                  in ICE custody                  Filed| ICE
                                                                 passes away in Michigan 02/11/21 Page 2 of 4
           An o icial website of the United States government
           Here’s how you know


             The .gov means it’s o icial.
             Federal government websites o en end in .gov or .mil. Before sharing sensitive information, make
             sure you’re on a federal government site.

             The site is secure.
             The https:// ensures that you are connecting to the o icial website and that any information you
             provide is encrypted and transmitted securely.


               View the latest ICE guidance on COVID-19

                                                                                              Call 1-866-DHS-2-ICE
                                                                                                 Report Crime

  ICE        NEWSROOM


  FEBRUARY 8, 2021 DETROIT, MI DETAINEE DEATH NOTIFICATIONS
                                            




  Bahamian man in ICE custody passes away in Michigan

  DETROIT — A 58-year-old Bahamian national in the custody of U.S. Immigration and
  Customs Enforcement (ICE) passed away, Feb. 5, at the Calhoun County Jail in Battle
  Creek, Michigan. The preliminary cause of death was reported by emergency medical
  officials to be caused by a medical emergency.


  Jesse Jermone Dean Jr., was pronounced dead at 11:38 a.m. (EST) by medical professionals.
  Dean was admitted to the jail’s medical monitoring unit Feb. 4, by medical staff for
  monitoring of prior health complaints he’d made earlier in the day.


  Dean was arrested by ICE Dec. 31, 2020, after his release from U.S. Bureau of Prisons at
  North Lake Correctional Facility in Baldwin, Michigan, following completion of a 30-year
  federal sentence on charges of conspiracy to possess cocaine, possession, conspiracy to
  import cocaine, importation of cocaine and use of a communications device in the
  commission of a felony.


  Consistent with the agency’s protocols, the appropriate agencies have been notified about
  the death, including the Department of Homeland Security’s (DHS) Office of Inspector
  General (OIG) and the ICE Office of Professional Responsibility (OPR). Additionally, ICE

https://www.ice.gov/news/releases/bahamian-man-ice-custody-passes-away-michigan                                  1/3
2/9/2021   Case 5:20-cv-10829-JEL-APP Bahamian
                                       ECF No. man530-6,   PageID.13622
                                                  in ICE custody                  Filed| ICE
                                                                 passes away in Michigan 02/11/21 Page 3 of 4
  has notified the Commonwealth of Bahamas Consulate of Dean’s death; consular officials
  have notified his next of kin.


  ICE is firmly committed to the health and welfare of all those in its custody and is
  undertaking a comprehensive, agency-wide review of this incident, as it does following
  all deaths in custody.




                                                           Updated: 02/09/2021

    MEDIA INQUIRIES                                                                                              


    For media inquiries about ICE activities, operations, or policies, contact the ICE Office of Public Affairs at
    (202) 732-4646.




    CONNECT WITH #ICE                                                                                            


     Facebook
     Twitter

     YouTube
     Instagram

     Flickr
     LinkedIn

     RSS


    INFORMATION LIBRARY                                                                                          


    Detention Policies
    Facility Inspections

    Fact Sheets
    Federal Register Notices

    Forms

    Freedom of Information Act
    Legal Notices
https://www.ice.gov/news/releases/bahamian-man-ice-custody-passes-away-michigan                                      2/3
      Case 5:20-cv-10829-JEL-APP Bahamian
2/9/2021                          ECF No. man530-6,   PageID.13623
                                             in ICE custody                  Filed| ICE
                                                            passes away in Michigan 02/11/21 Page 4 of 4
    Metrics
    Speeches & Testimonies

    Statements
    Statistics


    PARTNERS                                                                                               


    DHS

    USCIS
    TSA

    FEMA
    USSS

    CISA
    CBP

    USCG
    FLETC


      Accessibility
      Accountability
      Archive
      Data
      Intellectual Property Policy
      No Fear Act
      OIG
      Privacy Policies
      Site Map
      Site Policies & Plugins
      Web Content Inventory




https://www.ice.gov/news/releases/bahamian-man-ice-custody-passes-away-michigan                                3/3
